        Case 1:20-cv-00137-SPW Document 17 Filed 02/03/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS D]
                                         [VISION

 PAUL AND CATHY DONOHOE;
 TORIAN DONOHOE;KYLE AND ANNA                CV 20-137-BLG-SPW
 DONOHOE;DAVID AND KAYCE
 ARTHUN,AND CASTLE CREEK                     ORDER
 RANCH L.P.,

                     Plaintiffs,

 V.



 U.S. FOREST SERVICE,FOREST
 SUPERVISOR MARY ERICKSON,
 DISTRICT RANGER KEN COFFIN,

                    Defendants.




      On September 16,2020 Plaintiffs filed a Complaint(Doc. 1)and Defendants

have now filed an Answer(Doc. 16).

      Accordingly, this matter is at issue. This case is exempt from the

preliminary pretrial conference requirement under Rule 26(a)(1)(B) ofthe Federal

Rules of Civil Procedure and Local Rules 16.2 and 26.1. Therefore,

      IT IS ORDERED that lead trial counsel for the respective parties shall meet

and confer to consider a joint case management plan to be filed with the Court on

or before March 5,2021. If the parties are unable to agree on a joint case

management plan, they shall each file separate case management plans on or
Case 1:20-cv-00137-SPW Document 17 Filed 02/03/21 Page 2 of 2
